FILED

UNITED STATES DISTRICT COURT cl k ;`;]GDZ 7 §Uslzk
er , . . istrict an ru tc
FOR THE DISTRICT OF CGLUMBIA Court$ for the Dlstrict of Coluiitbia

Nathaniel J. Richardson, Jr., )
)
Plaintiff, )

) m

v, ) Civil Action No.   ~.,"8

)
)
United States, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff` s pro se complaint and application to
proceed in forma pauperis The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § l9l5A (requiring dismissal of a prisoner’s action upon a determination
that the complaint fails to state a claim upon which relief may be granted).

Plaintiff is a state prisoner incarcerated in Toledo, Ohio. He sues the United States under
the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ l346(b), 2671-2680, "because the Clerk of
the U.S. Supreme Court refused to file his certiorari petition even though the petition is in
compliance with Supreme Court Rules." Compl. 1[ 2. Plaintiff alleges the deprivation of various
constitutional rights, including the right to redress grievances, the right to equal protection of the
laws, and the right of due process. In addition, plaintiff alleges various common law claims,
including negligence. Compl. 11 3.

"The FTCA represents a limited waiver of the government`s sovereign immunity" from
suit for money damages. Tri-State Hospital Supply Corp. v. U.S., 341 F.3d 57l, 575 (D.C. Cir.

2003). Plaintiff’s FTCA claim fails for three basic reasons. First, the United States has not

consented to be sued for constitutional torts. FDIC v. Meyer, 510 U.S. 471, 477-78 (1994).
Second, the United States has consented to be held liable under the FTCA only “in the same
manner and to the same extent as a private individual under like circumstances . . . ." 28 U.S.C. §
2674. A private individual could not possibly be held liable for the alleged misconduct forming
the basis of this action. Third, "the United States shall be entitled to assert any defense based
upon judicial or legislative immunity which otherwise would have been available to the employee
of the United States whose act or omission gave rise to the claim . . .  Ia'. Court clerks "are
[absolutely] immune from damage suits" for actions taken within the scope of their official duties
as "an integral part ofthe judicial process." Sz`ndram v. Sua'a, 986 F.Zd 1459, 1460 (D.C. Cir.
1993); accord Hilska v. Suter, 308 Fed. Appx. 45l, 452 (D.C. Cir. 2009). Hence, this case will be

dismissed. A separate accompanies this Memorandum Opinion.

@c-fwé%»

United gates District Judge
Date: August g , 2012